We do not concur in the statement that it was within the court's *Page 55 
sound discretion to overrule the defendant's motion that the handcuffs be removed in the courtroom. The evidence did not disclose a situation where there was any likelihood that the defendant might try to escape, and, if it did, the presence of an additional deputy sheriff, which the court could have ordered, would have secured the situation. Seldom can circumstances justify the manacling of an accused during his trial proceeding.
However, from the evidence, as stated in the opinion, and the whole record, the guilt of defendant was so manifest that the presence of the handcuffs was not prejudicial to him, error though it was.